                  Case 21-10527-JTD             Doc 118       Filed 03/23/21        Page 1 of 1




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re                                               :
                                                        : Chapter 11
    CARBONLITE HOLDINGS LLC, et al.,1                   :
                                                        : Case No. 21-10527 (JTD)
                                   Debtors.             : (Jointly Administered)


       Pursuant to Section 1102(a)(1) of the Bankruptcy Code, I hereby appoint the following persons to
the Committee of Unsecured Creditors in connection with the above-captioned cases:

1.               Niagara Bottling, LLC, Attn: John Breedlove, Esq., 1440 Bridgegate Drive, Diamond Bar,
                 CA 91765; Phone (909) 218-8003; jbreedlove@niagarawater.com;

2.               Everrank Investment Group, Inc., Attn: David Ha, 17450 Silica Drive, Victorville, CA
                 92395; Phone (909) 974-2889; davidha@everrankca.com;

3.               Bantam Materials International, Attn.: Vytas Gruodis, 4207 Sainte Catherine Street
                 West, Suite 202, Westmount, Quebec, Canada H3Z1P6, Phone: (514) 418-2528;
                 vytas.gruodis@bantaminc.com;

4.               Replenysh, Inc., Attn: Mark Armen, P.O. Box 515381, PMB 83530, Los Angeles, CA
                 90051-6681; Phone (310) 780-0061; mark@replenysh.com;

5.               rPlanet Earth Los Angeles LLC, Attn: Robert Daviduk, 5300 South Boyle Avenue,
                 Vernon, CA 90058; Phone (213) 320-0612; bob@rplanetearth.com;

6.               Banyan Plastics LLC, Attn: Sloan Sherman, 2393 South Congress Avenue, West Palm
                 Beach, FL 33406; Phone (401) 952-6261; sloan@banyanplastics.com; and

7.               Exact Staff, Inc., Attn: Gordon Smith, 23901 Calabasas Road, Suite 1085, Calabasas, CA
                 91302; Phone (424) 249-0044; gordonsmith17@yahoo.com; kgoodwin@exactstaff.com.

DATED: March 23, 2021                               ANDREW R. VARA
                                                    United States Trustee, Region 3

                                                    /s/ Joseph J. McMahon, Jr. for
                                                    T. PATRICK TINKER
                                                    ASSISTANT UNITED STATES TRUSTEE

Attorney assigned to these cases: Joseph J. McMahon, Jr., Esq., Tel: (302) 573-6491, Fax: (302) 573-6497,
Email: joseph.mcmahon@usdoj.gov

Proposed Debtors’ counsel: James E. O’Neill, Esq., Tel: (302) 652-4100, Fax: (302) 652-4400, Email:
joneill@pszjlaw.com

1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings, LLC (8957); CarbonLite
P, LLC (5453); CarbonLite PI Holdings, LLC (8957); CarbonLite Pinnpack, LLC (8957); CarbonLite Recycling Holdings
LLC (8957); CarbonLite Recycling LLC (3727); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); and
Pinnpack Packaging, LLC (9948). The address of the Debtors’ corporate headquarters is 10250 Constellation Blvd., Los
Angeles, CA 90067.
